Exhibit 10.15


EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT


THIS EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) entered
into as of March 15, 2012 (the “Grant Date”) between Aspen Group, Inc. (the
“Company”) and Angela Siegel (the “Optionee”).


WHEREAS, by action taken by the Board of Directors (the “Board”) it has adopted
the 2012 Stock Incentive Plan (the “Plan”); and


WHEREAS, pursuant to the Plan, it has been determined that in order to enhance
the ability of the Company to attract and retain qualified employees,
consultants and directors, the Company has granted the Optionee the right to
purchase the common stock of the Company pursuant to stock options.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.           Grant of Non-Qualified Options.  The Company irrevocably granted to
the Optionee, as a matter of separate agreement and not in lieu of salary or
other compensation for services, the right and option to purchase all or any
part of 150,000 shares of authorized but unissued or treasury common stock of
the Company (the “Options”) on the terms and conditions herein set forth.  This
Agreement replaces any stock option agreement previously provided to the
Optionee, if any, with respect to these Options.  The Optionee acknowledges
receipt of a copy of the Plan, as amended.


2.           Price.  The exercise price of the Options is $1.00 per share.


3.           Vesting - When Exercisable.


(a)           The Option shall vest in three equal annual increments, with the
first vesting date being March 14, 2013, subject to the Optionee’s continued
employment or service with the Company for which the Option was granted on each
applicable vesting date.  Any fractional vesting shall be rounded up to the
extent necessary.  Notwithstanding any other provision in this Agreement, the
Options shall vest immediately on the occurrence of a Change of Control as
defined under the Plan.


(b)           Subject to Section 4 of this Agreement, any of the vested Options
may be exercised prior to and until 6:00 p.m. New York time five years from the
Grant Date (the “Expiration Date”).  None of the Options may be exercised prior
to vesting.


 
1

--------------------------------------------------------------------------------

 
 
4.           Termination of Relationship.


(a)           If for any reason, except death or disability as provided below,
the Optionee ceases to be a member of the Board, employee, officer, executive,
or consultant or advisor providing services to the Company, then all rights
granted hereunder shall terminate effective three months from that date.  Any
part of the Options that was not vested immediately before termination of the
Optionee’s employment shall terminate at that time.


(b)           If the Optionee shall die while an employee of the Company, the
Optionee’s estate or any Transferee, as defined herein, shall have the right
within one year of death to exercise the Optionee’s vested Options.  For the
purpose of this Agreement, “Transferee” shall mean a person to whom such shares
are transferred by will or by the laws of descent and distribution.


(c)           If the Optionee becomes disabled (within the meaning of Section
22(e)(3) of the Internal Revenue Code of 1986) while a member of the Board,
employee, officer, executive, or consultant or advisor providing services to,
the Company, and the Optionee’s services are terminated as a consequence of such
disability, then the vested Options may be exercised within one year from the
date the services were terminated as a result of the disability.


(d)           Notwithstanding anything contained in this Section 4, the Options
may not be exercised after the Expiration Date.


5.           Profits on the Sale of Certain Shares; Redemption.  If any of the
events specified in Section 3(c) of this Agreement occur within one year from
the date the Optionee last performed the Services for the Company (the
“Termination Date”) (or such longer period required by any written agreement),
all profits earned from the sale of the Company’s securities, including the sale
of shares of common stock underlying this Option, during the two-year period
commencing one year prior to the Termination Date shall be forfeited and
immediately paid by the Optionee to the Company.  Further, in such event, the
Company may at its option redeem shares of common stock acquired upon exercise
of this Option by payment of the exercise price to the Optionee.  To the extent
that another written agreement with the Company extends the events in Section
3(c) beyond one year following the Termination Date, the two-year period shall
be extended by an equal number of days.  The Company’s rights under this Section
5 do not lapse one year from the Termination Date but are a contract right
subject to any appropriate statutory limitation period.


6.           Method of Exercise.  The Options shall be exercisable by a written
notice in the form attached to this Agreement, which shall:


(a)           be signed by the person or persons entitled to exercise the
Options and, if the Options are being exercised by any person or persons other
than the Optionee, be accompanied by proof, satisfactory to counsel for the
Company, of the right of such person or persons to exercise the Options;


(b)           be accompanied by full payment of the exercise price by tender to
the Company of an amount equal to the exercise price multiplied by the number of
underlying shares being purchased either in cash, by wire transfer, or by
certified check or bank cashier’s check, payable to the order of the Company;
 
 
2

--------------------------------------------------------------------------------

 


(c)           be accompanied by payment of any amount that the Company, in its
sole discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


7.           Anti-Dilution Provisions.  The Options granted hereunder shall have
the anti-dilution rights set forth in Section 14 of the Plan.


8.           Necessity to Become Holder of Record.  Neither the Optionee, the
Optionee’s estate, nor any Transferee shall have any rights as a shareholder
with respect to any shares underlying the Options until such person shall have
become the holder of record of such shares.  No dividends or cash distributions,
ordinary or extraordinary, shall be provided to the holder if the record date is
prior to the date on which such person became the holder of record thereof.


9.           Reservation of Right to Terminate Relationship.  Nothing contained
in this Agreement shall restrict the right of the Company to terminate the
relationship of the Optionee at any time, with or without cause.  The
termination of the relationship of the Optionee by the Company, regardless of
the reason therefor, shall have the results provided for in Sections 3 and 4 of
this Agreement.


10.         Conditions to Exercise of Options.  If a Registration Statement on
Form S-8 (or any other successor form) is not effective as to the shares of
common stock issuable upon exercise of the Options, the remainder of this
Section 10 is applicable as to federal law.  In order to enable the Company to
comply with the Securities Act of 1933 (the “Securities Act”) and relevant state
law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options granted hereunder, to
give written assurance satisfactory to the Company that the shares subject to
the Options are being acquired for such person’s own account, for investment
only, with no view to the distribution of same, and that any subsequent resale
of any such shares either shall be made pursuant to a registration statement
under the Securities Act and applicable state law which has become effective and
is current with regard to the shares being sold, or shall be pursuant to an
exemption from registration under the Securities Act and applicable state law.
 
 
3

--------------------------------------------------------------------------------

 


The Options are further subject to the requirement that, if at any time the
Board shall determine, in its discretion, that the listing, registration, or
qualification of the shares of common stock underlying the Options upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary as a condition of, or
in connection with the issue or purchase of shares underlying the Options, the
Options may not be exercised in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected.


11.         Sale of Shares Acquired Upon Exercise of Options.  If the Optionee
is an officer (as defined by Section 16(b) of the Securities Exchange Act of
1934 (“Section 16(b)”)) or a director of the Company, any shares of the
Company’s common stock acquired pursuant to the Options cannot be sold by the
Optionee until at least six months elapse from the Grant Date except in case of
death or disability or if the grant was exempt from the short-swing profit
provisions of Section 16(b).
 
12.         Transfer.  No transfer of the Options by the Optionee by will or by
the laws of descent and distribution shall be effective to bind the Company
unless the Company shall have been furnished with written notice thereof and a
copy of the letters testamentary or such other evidence as the Board may deem
necessary to establish the authority of the estate and the acceptance by the
Transferee or Transferees of the terms and conditions of the Options.


13.           Duties of the Company.  The Company will at all times during the
term of the Options:


(a)           Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)           Pay all original issue taxes with respect to the issuance of
shares pursuant hereto and all other fees and expenses necessarily incurred by
the Company in connection therewith;


(c)           Use its best efforts to comply with all laws and regulations
which, in the opinion of counsel for the Company, shall be applicable thereto.


14.         Parties Bound by Plan.  The Plan and each determination,
interpretation or other action made or taken pursuant to the provisions of the
Plan shall be final and shall be binding and conclusive for all purposes on the
Company and the Optionee and the Optionee’s respective successors in interest.


15.         Severability.  In the event any parts of this Agreement are found to
be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


16.         Arbitration.  Any controversy, dispute or claim arising out of or
relating to this Agreement, or its interpretation, application, implementation,
breach or enforcement which the parties are unable to resolve by mutual
agreement, except to the extent a party is seeking equitable relief, shall be
settled by submission by either party of the controversy, claim or dispute to
binding arbitration in New York County, New York (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.
 
 
4

--------------------------------------------------------------------------------

 


17.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.


18.           Notices and Addresses.  All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing and shall
be delivered to the addresses in person, by FedEx or similar receipted delivery
as follows:
 

  The Optionee: Angela Siegel     ______________     ______________         The
Company: Aspen Group, Inc.
224 West 30th Street, Suite 604
New York, New York 10001
Attention: Michael Mathews
        with a copy to: Michael D. Harris, Esq.
Harris Cramer LLP
3507 Kyoto Gardens Drive, Suite 320
Palm Beach Gardens, FL 33410

 
or to such other address as either of them, by notice to the other may designate
from time to time.


19.         Attorney’s Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or proceeding is commenced to
enforce the provisions of this Agreement, the prevailing party shall be entitled
to a reasonable attorneys’ fees, costs and expenses.


20.         Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided herein or performance
shall be governed or interpreted according to the laws of Delaware without
regard to choice of law considerations.


21.         Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against which enforcement or the change, waiver discharge or termination
is sought.
 
 
5

--------------------------------------------------------------------------------

 


22.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


23.         Section or Paragraph Headings.  Section headings herein have been
inserted for reference only and shall not be deemed to limit or otherwise
affect, in any matter, or be deemed to interpret in whole or in part any of the
terms or provisions of this Agreement.


24.         Stop-Transfer Orders.


(a)           The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in the Plan and this Agreement, the Company may issue
appropriate “stop transfer” instructions to its duly authorized transfer agent,
if any, and that, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.


(b)           The Company shall not be required (i) to transfer on its books any
shares of the Company’s common stock that have been sold or otherwise
transferred in violation of any of the provisions of the Plan or the Agreement
or (ii) to treat the owner of such shares of common stock or to accord the right
to vote or pay dividends to any purchaser or other Transferee to whom such
shares of common stock shall have been so transferred.


25.           Exclusive Jurisdiction and Venue. Any action brought by either
party against the other concerning the transactions contemplated by or arising
under this Agreement shall be brought only in the state or federal courts of New
York and venue shall be in New York County or appropriate federal district and
division.  The parties to this Agreement hereby irrevocably waive any objection
to jurisdiction and venue of any action instituted hereunder and shall not
assert any defense based on lack of jurisdiction or venue or based upon forum
non conveniens.


 
 

 
[Signature Page to Follow]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 
 

WITNESSES:   ASPEN GROUP, INC.            
______________________________________ By:  /s/ Michael Mathews       Michael
Mathews     Chief Executive Officer                       OPTIONEE:            
______________________________________   /s/ Angela Siegel       Angela Siegel


 
 
7

--------------------------------------------------------------------------------

 
                                                                                                                                           

NOTICE OF EXERCISE


To:          __________________________
__________________________
__________________________
Attention _________, _______________
Facsimile: (____) _____-______
 
 
Please be advised that I hereby elect to exercise my option to purchase shares
of ___________, pursuant to the Stock Option Agreement dated __________________.
 
 
Number of Shares to Be
Purchased:                                                                            _______________
 
Multiplied by: Purchase Price Per
Share                                                                   $_______________
 
Total Purchase
Price                                                                                    $_______________
 
 
Please check the payment method below:
 
____        Enclosed is a check for the total purchase price above.
 
____        Wire transfer sent on _____________, 20__.
 
Please contact me as soon as possible to discuss the possible payment of
withholding taxes and any other documents we may require.
 
Name of Option Holder (Please Print): ___________________________________


Address of Option Holder


________________________________________________________________




Telephone Number of Option
Holder:                                                                ________________________________


Social Security Number of Option
Holder:                                                        
________________________________
 
 
8

--------------------------------------------------------------------------------

 

 
If the certificate is to be issued to person other than the Option Holder,
please provide the following for such person:


________________________________
(Name)


________________________________
(Address)


________________________________


________________________________




________________________________
(Telephone Number)


________________________________
(Social Security Number)
 

 
In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).


I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on the attached Exhibit A.  If the SEC has amended the
rule defining the definition of accredited investor, I acknowledge that as a
condition to exercise the Options, the Company may request updated information
regarding the Holder’s status as an accredited investor.  My exercise of the
Options shall be in compliance with the applicable exemptions under the
Securities Act and applicable state law.






________________________________
Dated: _________________

Signature of Option Holder


 
9

--------------------------------------------------------------------------------

 
 
Exhibit A
To Stock Option Agreement


For Individual Investors Only:


1.           A person who has an individual net worth, or a person who with his
or her spouse has a combined net worth, in excess of $1,000,000. For purposes of
calculating net worth under this paragraph (1), (i) the primary residence shall
not be included as an asset, (ii) to the extent that the indebtedness that is
secured by the primary residence is in excess of the fair market value of the
primary residence, the excess amount shall be included as a liability, and (iii)
if the amount of outstanding indebtedness that is secured by the primary
residence exceeds the amount outstanding 60 days prior to exercising the stock
options, other than as a result of the acquisition of the primary residence, the
amount of such excess shall be included as a liability.


2a.         A person who had individual income (exclusive of any income
attributable to the person’s spouse) of more than who has $200,000 in each of
the two most recently completed years and who reasonably expects to have an
individual income in excess of $200,000 this year.


2b.         Alternatively, a person, who with his or her spouse, has joint
income in excess of $300,000 in each applicable year.


3.           A director or executive officer of the Company.


Other Investors:


4.           Any bank as defined in Section 3(a)(2) of the Securities Act of
1933 (“Securities Act”) whether acting in its individual or fiduciary capacity;
any broker or dealer registered pursuant to section 15 of the Securities
Exchange Act of 1934; insurance company as defined in Section 2(13) of the
Securities Act; investment company registered under the Investment Company Act
of 1940 or a business development company as defined in Section 2(a)(48) of that
Act; Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
made by a plan fiduciary, as defined in Section 3(21) of such Act, which is
either a bank, savings and loan association, insurance company, or registered
investment advisor, or if the employee benefit plan has total assets in excess
of $5,000,000, or if a self-directed plan, with investment decisions made solely
by persons that are accredited investors.


5.           A private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940.
 
 
10

--------------------------------------------------------------------------------

 


6.           An organization described in Section 501(c)(3) of the Internal
Revenue Code, corporation, Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000.


7.           A trust, with total assets in excess of $5,000,000, not formed for
the specific purpose of acquiring the securities offered, whose purchase is
directed by a sophisticated person as described in Rule 506(b)(2)(ii) of the
Securities Act.


8.           An entity in which all of the equity owners are accredited
investors.


 
 

11

--------------------------------------------------------------------------------


 